                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

CARLA R. STROOT,                                  )
                                                  )
                                  Plaintiff,      )
                                                  )
v.                                                )              Case No. 18-cv-1274-JWB-TJJ
                                                  )
HARTFORD LIFE AND ACCIDENT                        )
INSURANCE COMPANY,                                )
                                                  )
                                  Defendant.      )

                                   MEMORANDUM AND ORDER

           Before the Court are Plaintiff’s Motion for Leave to Amend Complaint (ECF No. 18) and

Plaintiff’s Motion to Extend the Deadline to File a Motion to Compel (ECF No. 20). Both

motions relate to a dispute between the parties regarding the sufficiency of the administrative

record. Both motions are fully briefed, and on February 21, 2019, the Court heard further

argument from the parties during a telephone status conference. During the conference, the Court

ruled on the sufficiency of the administrative record, denied Plaintiff’s motion for leave to

amend her complaint and took under advisement Plaintiff’s motion for extension of time to file a

motion to compel. This order modifies the Court’s ruling on the sufficiency of the record and

memorializes the denial of Plaintiff’s motion to amend. The Court now also denies Plaintiff’s

motion for extension of time to file a motion to compel for the reasons discussed below.

     I.    Background

           On July 30, 2018, Plaintiff filed her petition in state court to recover benefits under two

employee benefit plans pursuant to the Employee Retirement Income Security Act of 1974 based

on her disability.1 Defendant removed this case from Sedgwick County District Court on October


1
    ECF No. 1-1 at 1, ¶ 1.
4, 2018.2 On November 27, 2018, the Court conducted a scheduling conference with the parties.

After obtaining input from counsel, the Court ordered Defendant to produce the administrative

record to Plaintiff by December 4, 2018.3 Plaintiff was to notify Defendant of any objections to

the administrative record by January 4, 2019.4 If the parties were unable to resolve their disputes

regarding the administrative record, they were to contact Judge James’s chambers by January 21,

2019.5 On that date, Plaintiff’s counsel emailed chambers to inform the Court that the parties had

remaining disputes they were unable to resolve regarding three documents Defendant withheld

from the administrative record as attorney-client privileged which Plaintiff claimed she was

entitled to receive based upon the fiduciary exception to the privilege. The same day, Plaintiff

filed her motion to amend her complaint. Two days later, Plaintiff filed her motion for extension

of time to file a motion to compel. Defendant has opposed both motions. Pursuant to the Court’s

instructions, on February 14, 2019, both parties submitted their arguments and authorities on the

fiduciary exception to the attorney-client privilege to the Court. During the February 21, 2019

status conference, the Court discussed that issue as well as the fully briefed motion to amend

with the parties.

           The three documents Defendant withheld from the administrative record as attorney-

client privileged communications (“the Disputed Documents”)6 each concern a letter from

Plaintiff’s counsel appealing Defendant’s denial of Plaintiff’s disability claim. Subsequent to the

February 21 status conference with the parties, the Court requested that Defendant submit copies



2
    See ECF No. 1.
3
    See generally ECF No. 16.
4
    Id.
5
    Id.
6
    See ECF No. 18-1.




                                                  2
of the Disputed Documents for in camera review. The Court has received and reviewed those

documents.

           Without disputing that the Disputed Documents are attorney-client privileged, Plaintiff

argues she is entitled to the documents because the fiduciary exception to the attorney-client

privilege applies. Simply put, it is Defendant’s refusal to turn over these three documents that is

the basis for Plaintiff’s request to amend her complaint. Plaintiff contends, “Defendant has

violated its fiduciary obligations by asserting attorney-client privilege over materials that

Defendant is legally obligated to provide to Plaintiff.”7

    II.    Analysis

           A.       Fiduciary Exception to the Attorney-Client Privilege

           Plaintiff argues the benefit plan at issue states that participants are entitled to all

documents and information generated in connection with claim denials, and does not except out

privileged documents. Plaintiff argues Defendant is an ERISA fiduciary and has the duty to

discharge its duties with respect to the plan “solely in the interest of the participants and

beneficiaries,” and “for the exclusive purpose of providing benefits to participants and their

beneficiaries and defraying reasonable expenses of administering the plan.”8 Plaintiff also cites

Lewis v. UNUM Corp. Severance Plan.9 as support for her argument that the fiduciary exception

applies to the Disputed Documents because information generated or received during the claim

process is supposed to be for the benefit of the participants such as Plaintiff.


7
 ECF No. 18 at 3. See also Plaintiff’s proposed amendment to her complaint, ECF No. 18-2, para. 28: “Defendant
has failed to turn over specific information in response to Plaintiff’s written requests for documents and information
generated during the appeal process of her disability and life insurance waiver of premium claims. Specifically,
Defendant has asserted that certain information generated during the appeal is protected by attorney-client
privilege.”
8
    ECF No. 18 at 2–3 (citing 29 U.S.C. § 1104(a)(1)(A)).
9
    203 F.R.D. 615 (D. Kan. 2001).




                                                            3
           Defendant argues there are instances when the fiduciary exception is inapplicable, such

as when an ERISA fiduciary seeks advice of counsel to defend a lawsuit brought by a plan

beneficiary against the fiduciary in her personal capacity. Defendant argues the fiduciary

exception is also inapplicable to communications made at times when the parties were not

aligned, often characterized as a lack of mutuality of interest between the fiduciary and

beneficiary. In this case Defendant contends the withheld documents are privileged

communications between its appeal specialist and in-house counsel that occurred when there was

no mutuality of interest between Defendant and Plaintiff, and therefore the fiduciary exception

does not apply. Defendant agrees that Lewis sets forth general principles regarding the fiduciary

exception to the attorney-client privilege.

           “In the ERISA context, the fiduciary exception comes into play when an employer who is

the administrator of an ERISA plan invokes the attorney-client privilege against the plan

beneficiaries.”10 The “fiduciary exception derives from the principle that when an attorney

advises a plan fiduciary about the administration of an employee benefit plan, the attorney’s

client is not the fiduciary personally but, rather, the trust’s beneficiaries.”11 But, when “a plan

fiduciary retains counsel in order to defend herself against the plan beneficiaries, the attorney-

client privilege remains intact.”12 Defendant has asserted the attorney-client privilege with regard

to the Disputed Documents and Plaintiff has not disputed the claim of privilege, so Plaintiff now

has the burden to show the fiduciary exception applies.13



10
  Violetta v. Steven Bros. Sports Mgmt., LLC, No. 16-1193-JTM-GEB, 2017 WL 3675090 at *14 (D. Kan. Aug. 24,
2017) (quoting Lewis v. UNUM Corp. Severance Plan, 203 F.R.D. 615, 619 (D. Kan. 2001)).
11
     Id.
12
     Id.
13
  Luper v. Bd. of Trustees of Police & Fire Ret. Sys. of Wichita, Kan, No. 15-1399-EFM-KGG, 2017WL 3216662 at
*3 (citing Hermann v. Rain Link, Inc., No. 11-1123-RDS-KGS, 2012 WL 1207323, at *9 (D. Kan. Apr. 11, 2012).




                                                     4
           In support of its argument that the fiduciary exception does not apply because of the lack

of mutuality of interest between it and Plaintiff, Defendant argues that the withheld

communications “concern a letter . . . from Plaintiff’s counsel appealing Hartford’s denial of

Plaintiff’s disability claim” and that “[t]he letter further expressly requests that Plaintiff’s claim

be approved . . . .” The problem with Defendant’s argument is explained in Lewis as follows:

           If the Court finds, as Defendants appear to allege, that the pre-decisional legal advice was
           secured for the purpose of defending against the disagreement and claims of Plaintiff in
           prospective post-decisional litigation against the plan, then it follows that whenever the
           administration of a plan involves the denial of a beneficiary’s claim or benefits under a
           plan, all of the pre-decisional legal advice of counsel would be subject to the attorney-client
           privilege and not available for review by the beneficiaries of the plan, including the
           disappointed beneficiary. This contradicts the principle that the Plan’s Administrator
           administers the plan in the beneficiaries’ best interests. Because denying benefits to a
           beneficiary is as much a part of the administration of a plan as conferring benefits to a
           beneficiary.14

           Whether a communication was made before or after a benefit decision is a “key”

consideration in determining whether the communication concerned the exercise of fiduciary

functions.15 If it occurred during the pendency of a beneficiary claim rather than after a decision

denying benefits, the communication more likely concerns administration of the beneficiary

claim.16 Although the Tenth Circuit has not addressed the issue, one court has observed that most

courts have held it is not until after the final determination – that is, after the final administrative

appeal – that the interests of a Plan fiduciary and the beneficiary diverge for purposes of the

fiduciary exception.17


14
  Lewis, 203 FRD 615 at 620. See also, Geissal v. Moore Medical Corp., 192 FRD 620, 625 (E.D. Mo. 2000)
(“Because the denial of claims is as much a part of the administration of a plan as the decision-making which results
in no unhappy beneficiary, the prospect of Post-decisional litigation against the plan is an insufficient basis for
gainsaying the fiduciary exception to the attorney-client privilege.”) Gainsay is defined as “to declare to be untrue or
invalid” or to “contradict, oppose.” Merriam Webster Dictionary.
15
     McFarlane v. Fist Unum Life Insurance Co., 231 F.Supp.3d 10, 14 (S.D.N.Y. 2017) (citations omitted).
16
     Id.
17
     Stephan v. Unum Life Ins. Co. of America, 697 F.3d 917 (Ninth Cir. 2012).




                                                           5
           It is clear that the Disputed Documents in this case were pre-decisional. It is undisputed

that they concerned the appeal letter sent to Defendant by Plaintiff’s counsel. 18 The letter

requested that Plaintiff’s claim be approved. The letter is dated December 7, 2017 and the three

withheld communications concerning the letter are dated December 28, 2017, December 29,

2017 – January 8, 2018, and January 8, 2018.19 Defendant does not contend that a final

determination on the administrative appeal had been rendered at the time of these

communications, rather it argues that statements in the appeal letter could be seen as Plaintiff

threatening to sue Hartford for breach of fiduciary duty. But as noted above, “the prospect of

post-decisional litigation against the plan is an insufficient basis for gainsaying the fiduciary

exception to the attorney-client privilege.”

           Defendant cites Luper and Violetta in support of its lack of mutuality of interest

argument. But, Luper was not an ERISA case and the court there based its lack of mutuality of

interest finding in part on the fact that the plaintiff was provided a “quasi-judicial” hearing

process, during which he had the right to be represented by counsel of his own. 20 The Court

finds that the mutuality of interest finding under the unique facts in Luper does not support

Defendant’s argument in this ERISA case. Nor does Violetta support Defendant’s argument. In

Violetta, Judge Birzer found the fiduciary exception did not apply, noting that “[n]early all of the

communications took place after litigation began, and the few occurring earlier were created




18
   In an ERISA case similar to this one, Krase v. Life Ins. Co. of North America, 962 F.Supp. 2d 1033 (N.D. Ill.
2013), the court found that documents withheld by the insurer of a group life insurance policy on the basis of
attorney-client privilege, in which the insurer’s in-house counsel provided advice concerning specifically the
plaintiff’s “Appeal Letter,” related to plan administration and the fiduciary exception to the privilege applied.
19
     This case was not filed until July 30, 2018.
20
     Luper, 2017 WL 3216662, at*4.




                                                          6
after litigation was threatened.”21 That is in stark contrast to the situation in this case, where all

of the communications at issue took place during the administrative appeal, prior to litigation.

           The Court is mindful that its ruling here regarding the fiduciary exception is inconsistent

with its ruling on this issue during the status conference on February 21. However, the Court

now has the benefit of its in camera review of the Disputed Documents and of its independent

research. The in camera review made clear to the Court that the Disputed Documents concern

communications regarding Plaintiff’s appeal and were pre-decisional communications. The

Court’s independent research, much of which is cited above, also caused the Court to change its

earlier view on the fiduciary exception issue. The Court notes that during the status conference it

found a Third Circuit case, Wachtel v. Health Net, Inc.,22 to be instructive and based its oral

ruling that the fiduciary exception did not apply in part on rationale set out in Wachtel. However,

in its research subsequent to the status conference the Court discovered that Wachtel represents a

decidedly minority view. Many courts, though none in this district or the Tenth Circuit, have

rejected the reasoning and ultimate decision in Wachtel and held that the fiduciary exception

does apply to insurers.23

           The Court finds that the fiduciary exception to the attorney-client privilege does apply to

the Disputed Documents. Defendant will be required to serve unredacted copies of those

documents upon Plaintiff and they shall be included in the Administrative Record in this case.

           B.       Plaintiff’s Motion for Leave to Amend Complaint




21
     Violetta, 2017 WL 3675090, at *15.
22
     482 F.3d 225 (3d Cir. 2007).
23
   See, e.g., Stephan v. Unum Life Ins. Co. of Am., 697 F.3d 917 (9th Cir. 2012); Krase v. Life Ins. Co. of N. Am., 962
F. Supp. 2d 1033 (N.D. Ill. 2013); McFarlane v. First Unum Life Ins. Co., 231 F. Supp. 3d 10 (S.D.N.Y. 2017).




                                                          7
           Rule 15 of the Federal Rules of Civil Procedure allows a party to amend the party’s

pleading once as a matter of course within 21 days after serving it or before a responsive

pleading is served.24 Subsequent amendments are allowed only by leave of court or by written

consent of the adverse party.25 The court should “freely give leave [to amend] when justice so

requires,”26 and the Supreme Court has emphasized that “this mandate is to be heeded.”27 A

district court should refuse leave to amend only upon a showing of undue delay, undue prejudice

to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by amendments

previously allowed or futility of amendment.28 A proposed amendment is futile if the amended

complaint would be subject to dismissal.29 The purpose of Rule 15(a) “is to provide litigants the

maximum opportunity for each claim to be decided on its merits rather than on procedural

niceties.”30

           Plaintiff describes the proposed amendment to her complaint as “[adding] three new

paragraphs at the end to assert a claim against Defendant based upon its refusal to turn over

relevant information.”31 Plaintiff’s proposed supplemental claim alleges that she “is entitled to

an order requiring Defendant to turn over all documents and information generated in connection




24
     Fed. R. Civ. P. 15(a)(1).
25
     Fed. R. Civ. P. 15(a)(2).
26
     Id.
27
     Foman v. Davis, 371 U.S. 178, 182 (1962).
28
     Wilkerson v. Shinseki, 606 F.3d 1256, 1267 (10th Cir. 2010).
29
     Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007).
30
     Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (internal citation omitted).
31
     ECF No. 18 at 2.




                                                            8
with the adverse benefit determinations, and for attorney’s fees and costs.”32 Plaintiff’s motion

for leave to amend cites a single case33 in support of her claim that she is entitled to relief based

upon the alleged fiduciary breaches, pursuant to 29 U.S.C. § 1132(a)(3). But, in Faltermeier, the

plaintiff’s amended claim alleged a separate cause of action for breach of fiduciary duty arising

out of the defendant’s exclusion of relevant medical evidence from the administrative record,

namely an independent medical examiner’s report. Instead of pleading a separate claim for

breach of fiduciary duty by alleging facts that establish the elements of such a claim, Plaintiff’s

proposed supplemental claim appears to be an improper motion for an order to compel

production. Plaintiff’s proposed supplemental claim is vague and would be futile as it fails to

state a claim for relief on any plausible basis.34 Therefore, Plaintiff’s motion for leave to amend

her complaint is denied.

            C.      Plaintiff’s Motion to Extend the Deadline to File a Motion to Compel

            Plaintiff filed her motion on January 23, 2019, requesting a 30-day extension to file a

motion to compel regarding Defendant’s responses to her Combined Discovery Requests. The

parties seem to agree that Plaintiff’s deadline to file a motion to compel was January 14, 2019.35

Plaintiff says she mistakenly believed the deadline in the Court’s Scheduling Order for the

parties to notify the undersigned’s chambers as to whether any issues remain regarding the

administrative record was her deadline for filing a motion to compel.36 Even still, Plaintiff waited



32
     Id. at ¶ 30.
33
     Faltermeier v. Aetna Life Ins. Co., 2015 WL 3440479 at *1 (D. Kan. May 28, 2015).
34
     See generally ECF No. 18-2 at 6.
35
  ECF No. 20 at 2–3 (Plaintiff’s 30-day deadline to file a motion to compel “had run two days earlier” from the
parties’ January 16, 2019 phone call); ECF No. 22 at 6 (the deadline for Plaintiff to file a motion to compel or
motion for extension of time “was January 14, 2019.”).
36
  ECF No. 20 at 3, ¶ 9. Plaintiff references the “January 19 deadline” but the deadline was actually January 21,
2019.




                                                          9
until two days past the believed deadline, and a week after the parties’ phone call where defense

counsel informed Plaintiff’s counsel that the deadline was actually January 14, to file her motion

for extension of time.

           Plaintiff says good cause exists for the extension because her counsel “misunderstood his

calendar entry” and given the holiday season and number of objections raised by Defendant, as

well as the parties’ continuing efforts to resolve their discovery issues without court intervention,

an additional 30 days is necessary.37 Further, Plaintiff says “the parties and this Court

specifically reserved this discovery dispute for future determination during the Scheduling

Conference.”38

           Defendant opposes the motion, arguing Plaintiff has failed to show excusable neglect as

required when a motion is filed after the deadline has passed. Defendant also argues it would be

prejudiced because Plaintiff’s discovery requests seek “irrelevant extra-record information” and

has the effect of delaying resolution of this case.39

           Under D. Kan. Rule 37.1(b), “[a]ny motion to compel discovery in compliance with D.

Kan. Rules 7.1 and 37.2 must be filed and served within 30 days of the default or service of the

response, answer, or objection that is the subject of the motion, unless the court extends the time

for filing such motion for good cause. Otherwise, the objection to the default, response, answer,

or objection is waived.” A motion for extension of time must be filed “before the specified time

expires. Absent a showing of excusable neglect, the court will not grant extensions requested

after the specified time expires.”40 To determine whether a party has shown excusable neglect,



37
     Id.
38
     ECF No. 23 at 1.
39
     ECF No. 22 at 11–12.
40
     D. Kan. Rule 6.1(a)(4).




                                                  10
the Court considers: “(1) whether the movant acted in good faith; (2) the reason for the delay,

including whether it was within the reasonable control of the movant; (3) danger of prejudice to

the nonmoving party; and (4) length of the delay and its potential impact on judicial

proceedings.”41

            The Court will consider each of the factors in turn. Although the Scheduling Order

explicitly states any motion to compel discovery “must be filed and served within 30 days of the

default or service of the response, answer, or objection that is the subject of the motion, unless

the time for filing such a motion is extended for good cause shown”42 and Plaintiff clearly failed

to do so, the Court does not find that Plaintiff acted in bad faith. As for Plaintiff’s delay in filing

her motion, she does offer reasons for the delay, including mis-calendaring and the intervening

holidays. Defendant does not make a strong argument for how it would be prejudiced if Plaintiff

is allowed to file her motion to compel out of time. And, although any failure to file a motion for

extension prior to the deadline is troubling, there was not a significant delay after the deadline

before Plaintiff filed the instant motion for extension. The Court also notes that the deadline for

the completion of discovery is April 29, 2019, so the parties should still be able to complete any

limited discovery allowed in this case by the discovery deadline.

            Accordingly, Plaintiff’s motion for extension of time to file her motion to compel is

granted but only insofar as Plaintiff shall be allowed until March 21, 2019 to file her motion to

compel, and before filing any such motion Plaintiff shall confer in good faith with Defendant




41
  Layne Christensen Co. v. Purolite Co., No. 09-2391-JWL-GLR, 2011 WL 124538, at *1 (D. Kan. Jan. 14, 2011)
(citing Hartford Fire Ins. Co. v. P & H Cattle Co., Inc., No. 05–2001–DJW, 2008 WL 5046345, at *2 (D. Kan. Nov.
24, 2008)).
42
     Id. at 9.




                                                      11
regarding all discovery requests still in dispute. Plaintiff shall also bear in mind the limited scope

of these proceedings and that her motion to amend her complaint has been denied.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant shall serve

unredacted copies of the Disputed Documents as defined herein upon Plaintiff by March 18,

2019 and the Disputed Documents shall be included in the Administrative Record in this case.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Amend Complaint

(ECF No. 18) is denied.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend the Deadline to File a

Motion to Compel (ECF No. 20) is granted insofar as Plaintiff shall be allowed until March 21,

2019 to file her motion to compel, and before filing any such motion Plaintiff shall confer in

good faith with Defendant regarding all discovery requests still in dispute.

       IT IS SO ORDERED.

       Dated March 14, 2019, at Kansas City, Kansas.




                                                                    Teresa J. James
                                                                    U. S. Magistrate Judge




                                                 12
